EXHIBIT NO. 10.1 EXECUTION VERSION AMENDMENT NO. 2 TO CREDIT AGREEMENT AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “ Amendment ”), dated as of May 4, 2015 (the “ Second Amendment Effective Date ”) to the Credit Agreement dated as of December 24, 2013 (as amended by that certain Amendment No. 1 to Credit Agreement, dated as of October 21, 2014, this Amendment and as may be further amended, supplemented and otherwise modified from time to time, the “ Credit Agreement ”) among CYPRESS ENERGY PARTNERS, L.P., a limited partnership organized under the Laws of the State of Delaware (the “ Borrowers’ Agent ”), CYPRESS ENERGY PARTNERS – TIR, LLC, a Delaware limited liability company (“
